Citation Nr: 0027275	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  92-03 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cerebral thrombosis, identified as tinnitus, secondary to 
polycythemia vera.

2.  Entitlement to service connection for a spleen disorder, 
secondary to polycythemia vera.

3.  Entitlement to a rating greater than 30 percent for 
polycythemia vera.

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability by reason of service-
connected disabilities 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to December 
1957 and from August 1960 to September 1972.

This case comes before the Board of Veterans' Appeals (Board) 
from decisions rendered by the Montgomery, Alabama, Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied the veteran's claims of entitlement to an increased 
rating for polycythemia, entitlement to service connection 
for a spleen disorder, and residuals of a cerebral thrombosis 
secondary to service-connected polycythemia, and entitlement 
to a total disability rating for compensation purposes due to 
individual unemployability.  The veteran subsequently 
perfected appeals of these decisions.

The veteran also perfected an appeal of the RO's denial of 
his claim of entitlement to an increased rating for a heart 
disorder secondary to his service-connected polycythemia.  
Subsequently, in a January 1999 decision, the RO awarded the 
veteran a 60 percent evaluation for his cardiac disorder.  
The veteran expressed satisfaction with the evaluation and 
withdrew his appeal on this issue in a January 1999 statement 
to the record.  Accordingly, this issue is not before the 
Board for appellate consideration.

In a September 1998 decision, this case was remanded to the 
RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claims.  
Accordingly, this case is properly before the Board for 
appellate consideration.

The veteran's claim of entitlement to a total disability 
rating for compensation purposes due to individual 
unemployability will be addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  There is competent evidence of record that the veteran 
has an enlarged spleen.

3.  There is competent evidence of record relating the 
veteran's enlarged spleen to his service-connected 
polycythemia.

4.  There is competent evidence of record relating the 
veteran's cerebral thrombosis and resultant tinnitus to his 
service-connected polycythemia.

5.  The veteran's polycythemia, if present, is manifested by 
the veteran's reports of being easily fatigued on exertion, 
abnormal hematocrit levels in his blood, and essentially 
normal neurological, lymphatic, endocrine, abdominal, visual, 
skin, and musculoskeletal findings.


CONCLUSIONS OF LAW

1.  A spleen disorder is proximately due to the veteran's 
service-connected polycythemia.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.310 (1999).

2.  Residuals of a cerebral thrombosis, identified as 
tinnitus, are proximately due to the veteran's service-
connected polycythemia.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.310 (1999).

3.  The criteria for an evaluation greater than 30 percent 
for polycythemia are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.117, Diagnostic Code 7704 (1999); 
38 C.F.R. § 4.117, Diagnostic Codes 7700, 7704 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection.

With regard to the claims of entitlement to service 
connection, the veteran contends that his polycythemia has 
caused him to develop an enlarged spleen, and, in addition, 
that due to his polycythemia he had a cerebral thrombosis in 
1980, and that this cerebral thrombosis resulted in the 
sudden onset of tinnitus.  He seeks service connection for 
his enlarged spleen and tinnitus as secondary to his already 
service-connected polycythemia.  

The threshold requirement for entitlement to service 
connection is that a claim is well-grounded, and if so, that 
the VA has met its duty to assist the veteran in the 
development of his claim or claims.  38 U.S.C.A. § 5107 (West 
1991).  With this requirement in mind, the Board finds that 
the veteran's claims of entitlement to service connection for 
a spleen disorder and tinnitus, are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he has 
presented claims that are plausible based on the evidence.  
Additionally, he has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Given that all relevant available evidence is of 
record, the Board finds that the veteran's claims have been 
properly developed, and that the duty to assist with these 
claims has been satisfied.  38 U.S.C.A. § 5107(a).

Moving to a discussion of the merits, in order for service 
connection to be established on a secondary basis, the 
veteran must show that he has a current disability, and that 
his disability is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1999); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  In 
determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, the veteran is entitled to the benefit of all 
reasonable doubt arising from the evidence.  38 C.F.R. 
§ 3.102 (1999).

For clarity purposes, the veteran's claims for service 
connection will be discussed separately.  However, as an 
initial matter, the Board notes that the veteran's 
polycythemia was service-connected in a July 1989 RO 
decision, and thus one element of the veteran's claims for 
secondary service connection, that there be a service-
connected disability, is satisfied.

a.  Residuals of a cerebral thrombosis, identified as 
tinnitus.

The veteran contends that he currently has tinnitus which had 
its onset suddenly in 1980 as a result of a cerebral 
thrombosis which was brought on by his polycythemia.  The 
records for this incident were destroyed and are currently 
unavailable.  While there seems to be no conflict in the 
record as to whether the veteran has bilateral tinnitus, the 
medical evidence is not so clear on the question of whether 
the veteran had a cerebral thrombosis and whether such an 
incident resulted in the onset of his tinnitus.  

In April 1991, the date of the first recorded evidence on 
these questions, the veteran underwent a VA examination of 
his ears, nose and throat.  The examiner noted that the 
veteran reported that he has had tinnitus in his left ear for 
10 years.  The examiner also reported that the veteran's last 
audiogram was thirty years ago and noted decreased hearing, 
but not severe decreased hearing.  The examiner's final 
impression was that the veteran had left side tinnitus 
probably secondary to hearing loss, and that an audiology 
evaluation was necessary.  A May 1991 VA audiology report 
documents the veteran's report of constant tinnitus for ten 
years, with sudden onset.  The examiner also notes that a 
civilian doctor has attributed it to blood rushing in a 
partially occluded cerebral vessel.  The results of the audio 
testing resulted in a conclusion that the veteran's hearing 
was within normal limits, indicating no hearing loss.

Also in April 1991, the veteran underwent a general medical 
VA examination, the examiner noting that there was no 
clinical evidence of cerebral thrombosis.  In contrast, at 
the same time, the veteran's treating physician submitted a 
statement asserting that the veteran has had tinnitus for 
over 10 years due to cerebrovascular occlusion on the left.  

In February 1993 the veteran was again provided a VA audio 
examination, during which he reported constant tinnitus which 
sounded like a cricket that varies with his pulse beat.  His 
hearing was again found to be within normal limits.  Also in 
February, the veteran underwent VA examinations of the 
cranial nerves and arteries/veins.  The cranial nerve 
examination report notes that he had a possible peripheral 
vestibular dysfunction, but the claims file was not available 
for review.  By contrast, the arteries/veins examiner found a 
history of polycythemia with no thrombotic event.  

In June 1995 the veteran was given a VA blood examination 
during which several tests were run on the veteran's blood.  
Although the examiner concluded that the veteran did not have 
polycythemia, he did note that the veteran had chronic 
erythrocytosis since service and that the veteran's plasma 
volume was low, which causes elevated hemoglobin and red 
blood cell count, and contributes to an increase in blood 
viscosity.  He concluded that these results could have 
contributed to the veteran's heart disease.  

In response to a September 1998 Board remand, the veteran was 
scheduled for a VA brain examination to determine if he had a 
cerebral thrombosis.  The veteran reported that in 1980 he 
had a severe pain in his left frontal temporal area which 
lasted for several minutes, and then resolved.  Subsequently, 
he had a buzzing noise on his left side, which has been 
constant ever since.  The quality of the buzz changes 
depending on his heart rate.  He had a computed tomography 
scan and a magnetic resonance imaging scan performed and was 
told he had a cerebral thrombosis.  He began taking aspirin, 
and after a clot in his heart in 1986, he was put on 
Coumadin, an anti-clotting medication.  The examiner noted 
that absent the actual reports from 1980 it was a difficult 
question to answer, but opined that based on the sudden onset 
of the symptoms it was medically reasonable to say that the 
veteran had a cerebral thrombosis at that time.  The examiner 
went on to note that polycythemia is a risk factor for 
cerebral thrombosis, and determined that the veteran's 
cerebral thrombosis was related to his polycythemia.  

Considering the evidence of record, the Board finds that the 
evidence of record supports a finding that the veteran had a 
cerebral occlusion in 1980.  Although the April 1991 VA 
general medical examiner and the February 1993 VA arteries 
examiner determined that no thrombotic event had occurred, 
this evidence is less probative than the April 1991 statement 
by the veteran's treating physician which documents the 
occurrence of the occlusion.  Moreover, the June 1995 blood 
testing indicates that the veteran's blood has increased 
viscosity which supports the likelihood of an occlusion, 
cerebral or otherwise.  Additionally, while the veteran is 
not competent to diagnose a cerebral occlusion, he is 
competent to describe symptoms such as the sudden onset of 
pain and tinnitus.  Accordingly, the February 1999 VA 
examiner's determination that the veteran suffered a cerebral 
thrombosis based on the veteran's credible lay description of 
his observable symptoms is probative, notwithstanding that 
the records from 1980 are unavailable.  The Board also notes 
that this determination is more probative than the findings 
by the two earlier VA examiners since they did not provide 
any explanation for their findings.  Consequently, the Board 
finds that the evidence determining that the veteran suffered 
a cerebral occlusion in 1980 is more probative than the two 
VA examiners' findings to the contrary.

Having so determined, the Board turns to the question of 
whether the veteran's tinnitus is related to his cerebral 
occlusion, and whether his cerebral occlusion is related to 
his service-connected polycythemia.  Addressing the latter 
question first, the Board notes that the February 1999 VA 
examiner concluded that the veteran's cerebral occlusion was 
related to his polycythemia, and this finding is supported by 
the June 1995 VA examination which indicated that the veteran 
had increased blood viscosity.  Therefore, a relationship 
between the veteran's polycythemia and his cerebral occlusion 
is established.

With regard to whether tinnitus is related to the veteran's 
cerebral occlusion, the Board notes that the veteran has 
provided competent evidence that the onset of his tinnitus 
occurred at the time of his occlusion.  Additionally, his 
private physician's April 1991 statement relates the 
veteran's left side tinnitus to his cerebral occlusion.  The 
only evidence suggesting a contradictory etiology for the 
tinnitus is the April 1991 VA ear, nose, and throat 
examination report which suggests that his tinnitus is 
secondary to bilateral hearing loss.  However, the May 1991 
audio examination and the February 1993 audio examination 
both reveal the veteran's hearing is within normal limits.  
Given that the veteran does not have hearing loss, the Board 
finds that the April 1991 VA examiner's contention is 
questionable, and therefore, less probative than the April 
1991 statement by the veteran's treating physician 
attributing his tinnitus to his cerebral occlusion.  
Consequently, based on the evidence of record, the Board 
concludes that the evidence of record supports a finding that 
the veteran had a cerebral occlusion in 1980 due to his 
polycythemia, and that this resulted in the onset of his 
tinnitus.  Accordingly, his claim of entitlement to service 
connection for residuals of a cerebral occlusion is granted.

b.  Spleen disorder.

With regard to the veteran's claim of entitlement to service 
connection for an enlarged spleen secondary to polycythemia, 
he must show evidence of a current spleen disorder and 
medical evidence of a relationship between this disorder and 
his polycythemia.  Reviewing the medical evidence of record, 
the Board notes that while there is uncontradicted evidence 
that polycythemia can be related to enlargement of the 
spleen, the medical evidence is in conflict as to whether or 
not the veteran has a spleen disorder.  On the positive side, 
a February 1984 letter from Dr. M. to Dr. R.M., the veteran's 
treating physician, states that the veteran has splenomegaly 
with the spleen tip palpable two centimeters below the left 
costal margin.  Dr. M. also notes that the veteran has 
polycythemia vera.  Because his records were destroyed, no 
additional treatment records by Dr. M. are available.  In 
August 1990, the veteran underwent evaluation of his spleen, 
including a diagnostic ultrasound.  The radiologist reading 
the ultrasound noted that the veteran's spleen was moderately 
enlarged, but not gross, and reported an impression of a 
somewhat enlarged spleen.  The veteran's treating physician, 
Dr. R.M., then submitted a statement reporting significant 
splenic enlargement which was "clearly related" to the 
veteran's diagnosed polycythemia.  

However, in June 1995 the veteran underwent a VA examination 
relating to his blood disorder.  An ultrasound was performed 
in conjunction with this examination, and the examiner noted 
that the veteran's spleen was at the upper limits of normal 
as to size and that there was no evidence of splenic disease.  
In May 1999 the veteran underwent a second VA blood disorders 
examination.  The examiner noted that the veteran's spleen 
was "borderline size" and went on to report that the 
veteran had a normal spleen size, and that his spleen was 
functioning at this time without evidence of "PPAMM."  

The actual report of the May 1999 ultrasound noted that four 
ultrasonographic views of the spleen were taken.  The 
interpreting radiologist stated that the veteran's spleen was 
11.3 centimeters, which is borderline in size with the upper 
limit of normal being 11 centimeters.  There was no evidence 
of focal mass or splenic calcification and there was normal 
flow in the splenic artery and vein.  

Essentially, the two VA examiners assert that the veteran's 
spleen is merely on the upper end of normal in size, while 
the private medical records indicate that the veteran's 
spleen is enlarged, if only somewhat, and the May 1999 VA 
ultrasound reports that the veteran's spleen is 0.3 
centimeters larger than normal.  In light of the conflicting 
evidence on this aspect of the claim, the Board finds that 
the evidence is in equipoise as to whether there is a 
reasonable basis for concluding that the veteran currently 
has a spleen disorder.  Moreover, the Board finds that to 
further delay reaching a final decision in this case in order 
to try to obtain another medical opinion regarding this 
matter would not be in the best interests of the veteran.  
Therefore, resolving doubt in the veteran's favor, the Board 
finds that the veteran has an enlarged spleen.  38 C.F.R. 
§§ 3.102 (1999).

Having determined that the veteran does have an enlarged 
spleen, the question becomes whether there is medical 
evidence relating this disorder to his service-connected 
polycythemia.  As noted earlier, an August 1990 statement by 
the veteran's treating physician affirmatively related his 
enlarged spleen to his polycythemia, and the record contains 
no evidence contradicting this opinion.  Accordingly, the 
veteran has satisfied the criteria for a claim of entitlement 
to service connection for a spleen disorder, identified as an 
enlarged spleen, and his claim therefor, is granted.

2.  Increased rating for polycythemia.

The veteran's contentions regarding the severity of his 
polycythemia constitute a plausible or well-grounded claim.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
further finds that the VA has met its statutory obligation to 
assist him in the development of his claim. 38 U.S.C.A. 
§ 5107(a) (West 1991).

Historically, the RO originally granted the veteran's claim 
of entitlement to service connection for polycythemia in a 
July 1989 decision, assigning a noncompensable rating 
thereto, effective November 17, 1988.  The VA examination 
conducted in connection with the veteran's claim indicated a 
diagnosis of polycythemia by history.  In July 1991 the RO 
granted the veteran an increase in the evaluation of his 
service-connected polycythemia to 30 percent disabling, 
effective August 23, 1990, the date his claim for an increase 
was received.  The increase in the veteran's evaluation was 
based on laboratory results showing abnormal blood work.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

The Board notes that the veteran has made several contentions 
with regard to the severity and evaluation of his 
polycythemia.  He asserts that his disorder causes 
fatigability, shortness of breath, and general pain, and that 
the severity of the symptoms waxes and wanes somewhat, 
although the symptoms never disappear entirely.  He further 
suggests that during the January 1999 VA examinations he was 
in a "remission" phase, and was feeling better than usual.  

In addition to his statements about his condition, the 
veteran contends that the practice of evaluating his 
polycythemia by analogy with the rating criteria for 
pernicious anemia is flawed in that several of the symptoms 
for anemia are not present in polycythemia and vice versa, 
and thus this creates an inadequate rating system for his 
disorder.  While the Board sympathizes with the veteran's 
frustration, we are bound by the regulations and ratings in 
effect and providing equitable relief outside the parameters 
of the regulations is not within our power.  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.117 (1995) (Schedule), the RO ascertained the severity of 
the veteran's polycythemia by application of the criteria set 
forth in Diagnostic Code 7704, governing primary 
polycythemia, which requires application of the criteria in 
Diagnostic Code 7700, governing pernicious anemia.  Under 
this provision, a 30 percent evaluation is warranted for an 
incipient impairment, with characteristic achlorhydria and 
changes in the blood count; a 60 percent evaluation is 
warranted for a chronic impairment, following acute attacks 
with characteristic definite departures from normal blood 
count, with impairment of health and severe asthenia; a 70 
percent evaluation requires a chronic impairment following 
acute attacks, severe with characteristic marked departures 
from normal blood count, with severe impairment of health and 
pronounced asthenia; and a 100 percent rating requires acute, 
rapidly progressive impairment without remission or few or 
brief remissions.

The regulations governing the evaluation of hemic and 
lymphatic disorders were revised effective October 23, 1995, 
because the veteran's claim was filed in August 1990, prior 
to the revision, he is entitled to evaluation under the 
regulations, old or new, which offer him the most favorable 
outcome.  See 38 U.S.C. § 1155; DeSousa v. Gober, 10 Vet. 
App. 461, 465-67 (1997); Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, for the period since 
October 1995, the Board must determine whether the old or 
revised regulations are more favorable to the veteran's claim 
for a disability rating in excess of 30 percent, if indeed 
one is more favorable than the other.  For any date prior to 
October 23, 1995, the Board cannot apply the revised hemic 
and lymphatic disorders rating schedule. 

Under the revised criteria effective in October 1995 
polycythemia was provided its own rating criteria separate 
from pernicious anemia.  Under the revised regulations, a 10 
percent evaluation is assigned for stable polycythemia vera 
with or without continuous medication; a 40 percent 
evaluation is warranted for polycythemia vera requiring 
phlebotomy and a 100 percent evaluation is warranted during 
periods of treatment with myelosuppressants and for three 
months following cessation of myelosuppressant therapy.  
Additionally, complications such as hypertension, gout, 
stroke, or thrombotic disease are to be rated separately.  
The veteran's heart disorder, spleen disorder and cerebral 
thrombosis residuals have already been service-connected 
separately and will be rated separate from his polycythemia.

The medical evidence of record for the period from 1989 to 
the present, essentially the appeal period for the veteran's 
claim, fails to reveal any indication that the veteran had a 
phlebotomy or that he underwent myelosuppressant therapy.  
Neither the veteran's private treatment records nor the VA 
examinations of record indicate either of these treatments.  
In fact, in the April 1991 and May 1999 VA examination 
reports the examiners noted that the veteran reported that he 
had never had a phlebotomy.  In the December 1999 VA heart 
examination he stated that he had several phlebotomies in the 
past to treat his polycythemia, but failed to identify when 
they occurred and has not mentioned them in any of his 
statements of record.  With regard to myelosuppressant 
therapy, the record fails to reveal that he has been treated 
with myelosuppressants since 1989.  For the period since 
1989, the veteran is noted to have taken Calan SR, Coumadin, 
Quinidine, and aspirin, all in connection with his service-
connected heart disorder.  Given that there is no evidence 
that the veteran has had a phlebotomy or myelosuppressant 
therapy since he filed his claim for an increase, and 
therefore a rating greater than 10 percent is precluded under 
the revised regulations, the Board finds that the criteria 
under the regulations in effect prior to 1995 are more 
favorable to the veteran's claim.

The Board notes that the RO has never evaluated the veteran's 
claim under the revised regulations and that the veteran has 
not been provided these regulations in a statement of the 
case.  Nonetheless, the Board finds that remand back to the 
RO so that these tasks can be performed is unnecessary 
because the regulations in effect prior to 1995 are more 
favorable to the veteran, and his claim will be evaluated 
under these criteria.  Accordingly, the veteran is not 
prejudiced if the case is not remanded.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Because the veteran is service-connected on a separate basis 
for his enlarged spleen and heart disorder, to consider 
medical evidence relating to these conditions when evaluating 
the severity of his polycythemia would constitute pyramiding.  
38 C.F.R. § 4.14 (1999).  Therefore, evidence pertaining to 
these disorders will not be considered in the discussion 
below, to the extent possible. 

Medical evidence of record indicates that in August 1990 the 
veteran's liver, gall bladder, pancreas, and kidney were 
within normal limits on diagnostic ultrasound.  In April 
1991, on VA examination, he reported that he fatigued easily, 
but had no astropnea, had a normal gait, clear lungs, no 
hemorrhages in his eyes, somewhat reddish skin, and was alert 
and oriented.  In a February 1993 cranial nerves examination 
he had no weakness or numbness of the face or extremities, no 
dizziness, and no diplopia.  The examiner found no drift in 
the motor examination, 5/5 strength throughout, intact 
sensory examination, normal coordination, and symmetric deep 
tendon reflexes.  His diagnosis was a possible peripheral 
vestibular dysfunction.  The same month the veteran had an 
arteries examination, his pupils were equal, round and 
reactive to light, his lungs were clear to auscultation and 
percussion, his abdomen was benign, his extremities were 
without clubbing, cyanosis or edema, and his pulses were 2 + 
and symmetrical.  He had no paresthesias, normal pulsation, 
and normal skin appearance.

In May 1993 the veteran was referred to a private examiner 
for a heart examination.  The relevant findings in this 
examination note that the veteran was in no acute distress, 
he was normal from a neurological standpoint, and his joints, 
bones and muscles were without deformity, swelling, redness, 
tenderness, or limitation of motion.  His abdomen was soft 
and nontender and his liver and spleen could not be felt.  
His skin was normal in color.  Also in May 1993 the veteran 
underwent a VA hematologic examination.  The examiner noted 
that the veteran did household chores and yard work, and that 
he gets tired when he walks, requiring him to rest before 
walking again.  The veteran also reported that he worked with 
his computer.  The veteran was noted to be well-developed, 
well-nourished, and in no acute distress, with speech, 
movement and gait within normal limits.  His skin color, 
texture and moisture were within normal limits.  He was 
normocephalic, with clear lungs, a soft nontender abdomen, 
and no abnormalities in his extremities.  His touch, and 
strength were intact in the upper and lower extremities.  The 
examiner noted mild polycythemia, unchanged.

In June 1995 the veteran was again provided a hematologic 
examination by a VA examiner.  This examiner noted that he 
had irregular blood work, specifically elevated hematocrits 
and low plasma volume, but did not have sufficiently 
increased red blood cell mass to warrant a diagnosis of 
polycythemia vera.  Moreover, this examiner noted that the 
veteran was essentially asymptomatic with respect to his 
previously diagnosed polycythemia, and that generally a 
person carrying a diagnosis of polycythemia vera for more 
than twenty years would have developed leukocytosis or 
thrombocytosis, but neither of these disorders was present.  
Additionally, pulmonary function studies and cerebral 
computed tomography scans of record were normal.  

In February 1999 the veteran received another VA examination.  
The examiner noted that his head was normocephalic and 
atraumatic, his lungs were clear, his abdomen soft, and his 
extremities had no cyanosis or edema.  Neurologically he was 
awake, alert and fully oriented and his speech was fluent.  
His higher intellectual functions were fair.  His visual 
fields were full.  Sensory examination was intact to light 
touch and pinprick his strength was 5/5, and his deep tendon 
reflexes were equal and symmetric.  His gait was non-ataxic 
and he had no finger-to-nose ataxia.  In May 1999 he 
underwent another hematologic examination due to the conflict 
with regard to his diagnosis.  After blood work tests, the 
examiner noted that the data did not support a diagnosis of 
polycythemia vera rubra at this time because he did not have 
any of the major or minor criteria, however, he did have some 
abnormal blood work results.  

In his most recent VA examinations, dated in December 1999, 
the veteran reported that he was easily fatigued with little 
exertion, and that he had arthralgia in his knees for the 
past three months.  Upon examination his neurologic, 
endocrine, musculoskeletal, abdominal, hemic and lymphatic 
examinations were normal, as were his eyes, ears, nose, 
throat, skin, and gait.  He was diagnosed with a history of 
polycythemia which was noted to be stable.  The examiners 
also noted alternately that he worked on computer projects 
now and then, and that he was able to do all daily activities 
slowly.

In multiple statements of record the veteran has asserted 
that his symptoms wax and wane, and he further contends that 
during his two most recent VA examinations he has been in a 
remission phase of his disorder.  However, he maintains that 
he is still easily fatigued and constantly achy due to his 
condition.  He also reported that he has not been employed 
full time since the early to mid-1970's.

Considering the evidence of record, the Board finds that the 
severity of the veteran's service-connected polycythemia more 
nearly approximates the criteria for a 30 percent evaluation.  
Both the veteran's current 30 percent evaluation and a 60 
percent evaluation require departures from a normal blood 
count, with a 60 percent evaluation also requiring severe 
asthenia or weakness, and impairment of health.  As a result, 
his abnormal blood test results are adequately accounted for 
in the criteria governing a 30 percent evaluation.  Moreover, 
none of the examinations have reported a reduction in his 
strength, which has been found to be normal on all of his 
examinations.  While he reports that he is easily fatigued, 
he has been able to work on his computer and his treating 
physician noted that he could take classes at a reduced rate.  
Moreover, almost all of the examiners have noted that his 
polycythemia was mild, stable, or essentially asymptomatic, 
and as reported in the June 1995 VA examination, he has not 
developed any of the health complications normally associated 
with long-term polycythemia.  Accordingly, the evidence of 
record does not support the criteria for a 60 percent rating 
- severe weakness and health impairment - and the veteran's 
claim for a rating greater than 30 percent is denied.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to service connection for residuals of a cerebral 
thrombosis, identified as tinnitus, and a spleen disorder, 
identified as an enlarged spleen, are granted.

Entitlement to a rating greater than 30 percent for 
polycythemia is denied.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim of entitlement to a total disability rating for 
compensation purposes due to individual unemployability 
(TDIU).  Because the Board has granted the veteran's claims 
of entitlement to service connection for residuals of a 
cerebral thrombosis, identified as tinnitus, and an enlarged 
spleen, these disorders must be evaluated and assigned 
disability ratings.  The assignment of these ratings could 
alter the veteran's overall disability picture sufficiently 
that the RO must re-consider his claim of entitlement to TDIU 
in light of his new disability picture.

Moreover, the Board notes that the veteran has reported that 
he can perform some sedentary computer work but not 
consistently, while some examiners have suggested that he can 
perform daily activities at a slow rate.  Given this 
evidence, the Board finds that a social and industrial survey 
assessing the veteran's ability to obtain and maintain 
substantial gainful employment would be probative.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide complete information 
about his employment history, 
specifically his time and income from 
computer work, since 1989.

2.  The RO should schedule a social and 
industrial survey of the veteran to 
assess his ability to obtain and maintain 
substantial gainful employment.

3. After the development requested above 
has been completed to the extent 
possible, and disability evaluations have 
been assigned for the veteran's newly 
service-connected conditions, the RO 
should again review the record and 
consider all the additional evidence.  If 
any benefit sought, for which an appeal 
has been perfected, remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

